Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

2.	In the Claims:
5. (Currently Amended) The method of managing ARP spoofing to reduce battery power
consumption in a private network client device of claim 1, wherein the traffic types
comprise one or more of DHCP, IP broadcast, and IP unicast packets from either the
client to the router or from the router to the client, and ARP broadcast queries.
15. (Currently Amended) |The network security device of claim 11, wherein the traffic types comprise one or more of DHCP, IP broadcast, and IP unicast packets from either the
client to the router or from the router to the client, and ARP broadcast queries.

Reason for Allowance
3.	Claims 1, 2, 5-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of records Zhang et al. (US 2012/0213094, hereinafter Zhang), Okazaki et al. (US 2009/0307371, hereinafter Okazaki) and Quinlan et al. (US 2015/0121529, hereinafter Quinlan) does not disclose or render obvious the claims limitations including “ inserting the private network device between a router or gateway and one or more private network client devices in a private network by using Address Resolution Protocol (ARP) spoofing; sending periodic ARP packets from the private network device to at least one of the one or more private network client devices to ensure the private network device remains inserted; determining when at least one of the one or more private network devices is inactive, wherein determining when at least one of the one or more private network devices is inactive comprises determining whether the at least one device has sent traffic to the router or received traffic from the router during a threshold time for the at least one device, wherein the threshold time is dependent on the type of traffic sent or received; and suspending the sending of periodic ARP packets to at least one of the one or more private network devices when the at least one private network device is determined to be inactive”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        ex